Case 18-16597-ref           Doc 8     Filed 10/09/18 Entered 10/10/18 16:13:57         Desc Main
                                       Document     Page 1 of 2




                                               L.B.F. 2016-4


 Debtor’s Name

Address   ’\   M
                    M141
                      \

                    wﬂ!
                    £4!
                               STATEMENT OF PRO SE DEBTOR



                                     zﬁ   Egg
                                                         Case No. KS ,. H p

                                                       Chapter   of Case   .
                                                                                5gp)

Telephone Number          (gageﬂigg   it“!       lfﬂgDate Case Filed       ‘0 A \K
Telephone Number (work)
           '
1.    Llst the name, address and telephone number of any person or busmess assmtmg you                1n
      ﬁling or preparing papers for this case




2.     State how you were referred to the person or business named above or the source          of
       advertisement you responded to.


                                                                                             ‘30      ES

                                                                                            xg
3.     a       Total fee charged by person or business named above         33                        53%
                                                                                                     *4
                                                                                            :0
       b.      Amount of fee paid    as   of the date you ﬁled bankruptcy $              95'         u.)
                                                                                        ‘17-;
                                                                                                     an.
       0.      Did the preparer tell you the amount of court costs that must be pad to ﬁlegouxf



4.
               case?

                              @
          Were varlous chapters or types
                                                NO      (circle one)

                                              of bankruptcy explained to you?      \W
                                                                                        8
                                                                                       Um,
                                                                                             1':
                                                                                         g: {‘3



                                    YES            NO      (circle one)

          Other Comments

 5.       Dld the preparer explain to you that you have the right to 01am certam property    as
          exempt?

                                    YES             NO     (circle one)
Case 18-16597-ref       Doc 8    Filed 10/09/18 Entered 10/10/18 16:13:57              Desc Main
                                  Document     Page 2 of 2




 6.      Did the preparer give you   a   copy   of the papers he prepared for you?

                                                   NO      (circle one)




 Date:   MK                                         21194)
                                                         ‘7
                                                                      ,,,,,, %u.   :
